   Case 1:17-cr-00151-MAC-KFG Document 149 Filed 12/03/19 Page 1 of 2 PageID #: 916



                                          UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 Beaumont Division
                                      THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:       Tuesday, December 3, 2019                              CASE NUMBER:                 1:17CR151-1
 LOCATION:      Beaumont – Courtroom 3                              CASE NAME:                   USA v. Ahmed
 COURTROOM DEPUTY:           Julia Colyer
 COURT REPORTER:         Chris Bickham                              DEFENDANT:          MOHAMED IBRAHIM AHMED
 INTERPRETER: Ranja Hijazeen & Ghada Atiech                         COUNSEL:                        Pro Se
 CALLED:               9:26 AM                                                     Co-counsel: Geri Montalvo & David Adler
 ADJOURNED:               6:02 PM                                   AUSA:                 Christopher Tortorice
 DURATION:          7 Hours 1 Minute                                DOJ:              Alicia Cook & Katie Sweeten

                                                     JURY TRIAL DAY 2

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

 Evidence presented:                     Government                          … Defendant
      Government’s                      … Exhibit List                        … Witness List
      Defendant’s                       … Exhibit List                        … Witness List
 … Parties conclude all evidence        … Parties present final arguments
 … Court provides jury with Jury Instructions/Court Charge
 … Jury begins deliberations            … Jury continues deliberations        … Jury submits jury note(s)
 … Jury reaches a verdict:
 … Trial ends                            Court remands defendant into the custody of the US Marshals

ADDITIONAL PROCEEDINGS:
 9:26 AM   Court is called. AUSA Christopher Tortorice is present on behalf of the government. Counsel Alicia Cook and
           Counsel Katie Sweeten are also present on behalf of the government. The defendant is present and in the custody
           of the US Marshals. Counsel Geri Montalvo and Counsel David Adler are also present.
 9:00 AM   The jury panel enters the courtroom.
 9:35 AM   Counsel Sweeten begins the opening statement on behalf of the government.
 10:05 AM The Court dismisses the jury for a 30-minute recess.
 10:35 AM The jury returns to the courtroom.
 10:45 AM The defendant begins opening statements.
 10:49 AM The government objects to relevance. The Court sustains the objection.
 10:56 AM The government objects that the defendant’s statements are inadmissible hearsay. The Court overrules the
           objection.
 11:18 AM The government calls witness Tommy Thompson. He is sworn and AUSA Tortorice begins direct examination of
           the witness.
 11:22 AM The witness identifies the defendant.
 11:25 AM The defendant objects that the question is leading. The Court overrules the objection.
 11:39 AM AUSA Tortorice offers government’s exhibit 2 (1 through 9). The Court admits it into evidence with no objection.
 11:46 AM AUSA Tortorice offers government’s exhibit 3. The defendant has no objection. The Court admits it.
 11:58 AM AUSA Tortorice moves to admit government’s exhibit 1. The defendant objects.

                                                                   Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 149 Filed 12/03/19 Page 2 of 2 PageID #: 917



1:17CR151-1      USA v. Ahmed               MOHAMED IBRAHIM AHMED                       Jury Trial Day 2            Page 2

 12:07 PM     The Court overrules the objection and government’s exhibit 1 is admitted.
 12:23 PM     Court excuses the jury for lunch.
 12:30 PM     Court takes a recess. (1 hour 35 minutes)
 1:51 PM      Court resumes outside the presence of the jury.
 1:56 PM      The defendant begins cross examination of the witness.
 1:57 PM      AUSA Tortorice objects that the defendant is not examining the witness in question form, and the Court sustains
              the objection. AUSA Tortorice objects again, and the Court sustains the objection.
 2:27 PM      AUSA Tortorice objects due to reading from a document. The Court sustains the objection. AUSA Tortorice
              objects again, and the Court sustains the objection.
 2:39 PM      AUSA Tortorice objects that the defendant is not examining the witness in question form. The Court sustains the
              objection and verbally admonishes the defendant.
 2:41 PM      AUSA Tortorice objects that question is outside the witness’s scope of expertise. The Court sustains the
              objection.
 2:50 PM      AUSA Tortorice objects that the question is repetitive. The Court overrules the objection.
 2:51PM       AUSA Tortorice objects that the question is repetitive. The Court sustains the objection.
 2:53 PM      AUSA Tortorice objects that the question is repetitive again. The Court sustains the objection.
 3:00 PM      AUSA Tortorice objects that the question is not relevant. The Court sustains the objection.
 3:09 PM      AUSA Tortorice objects and the Court sustains the objection.
 3:15 PM      AUSA Tortorice objects that the question causes for speculation. The Court sustains the objection.
 3:17 PM      AUSA Tortorice objects that defendant is reading from documents not in evidence. The Court sustains the
              objection.
 3:18 PM      AUSA Tortorice objects that the defendant is not examining the witness in question form. The Court sustains the
              objection.
 3:28 PM      AUSA Tortorice objects that question is outside the witness’s scope of expertise. The Court sustains the
              objection.
 3:29 PM      AUSA Tortorice objects again that question is outside the witness’s scope of expertise. The Court sustains the
              objection.
 3:33 PM      AUSA Tortorice objects and the Court overrules the objection.
 3:39 PM      The Court excuses the witness with no objections. The jury is dismissed for a break.
 4:03 PM      Proceedings occur outside the presence of the jury.
 4:11 PM      The jury returns to the courtroom. The government calls witness Corey Shannon. He is sworn, and AUSA
              Tortorice begins direct examination of the witness.
 4:16 PM      The witness identifies the defendant.
 4:23 PM      The defendant objects to the AUSA’s question as leading. It is sustained.
 4:26 PM      The defendant objects that the witness is unresponsive. The Court overrules the objection.
 4:27 PM      The defendant objects. The Court instructs AUSA Tortorice to ask another question.
 4:33 PM      AUSA Tortorice offers government’s exhibit 7. The defendant objects that the exhibit did not belong to him. The
              Court overrules the objection due to witness testimony. Government’s exhibit 7 is admitted.
 4:39 PM      The defendant objects that AUSA Tortorice did not ask a question. The Court overrules the objection.
 4:42 PM      The defendant objects to AUSA Tortorice’s use of the word “Jihad.” The objection is overruled.
 4:58 PM      AUSA Tortorice makes a motion to admit government’s exhibit 24 (A-I) and government’s exhibit 25 (A-I). The
              defendant objects that the transcripts are incorrect. The Court admits the exhibits. The exhibits are published to
              the jury.
 5:33 PM      The defendant objects to the video exhibit. The defendant objects to the government’s exerts of the video. The
              Court overrules the objection, informing the defendant he may play any portion of the video for the jury.
 5:58 PM      The Court excuses the jury for the day. Proceedings continue outside the jury’s presence.
 6:02 PM      Court adjourns.
